Case: 1:19-cv-05965 Document #: 73-3 Filed: 09/24/20 Page 1 of 8 PageID #:1397




                EXHIBIT C
                                                                 Case:
                                                                  Case:1:19-cv-05965
                                                                         1:19-cv-05965
                                                                                     Document
                                                                                       Document
                                                                                              #:#:
                                                                                                73-3
                                                                                                   1-4Filed:
                                                                                                      Filed:09/24/20
                                                                                                             09/05/19Page
                                                                                                                     Page22of
                                                                                                                            of88PageID
                                                                                                                                PageID#:1398
                                                                                                                                       #:56
                                                                                                                                                                                                                                                                                                                  November 2013



       Account Agreement and
       Disclosures

             MEMBERSHIP AND ACCOUNT AGREEMENT                                                                              • Close primary savings (s1), supplemental savings, checking and Share Certificates unless the           2h. TEEN CHECKING
This Agreement covers your and our rights and responsibilities concerning accounts Alliant Credit Union                      member is a minor                                                                                      Alliant’s standard checking accounts are available to members age 18 or over. Members between the ages
(Alliant) offers. In this Agreement, the words “you” and “yours” mean anyone who signs a Membership                        • Initiate, modify, or delete passwords or access codes                                                  of 13-17 may open a Teen Checking account that includes the minor’s parent or legal guardian as a joint
Enrollment Agreement. The words “we,” “us,” and “our” mean Alliant Credit Union. The word “account”                        • Access savings or overdraft protection through the VISA® Debit Card or Convenience Card                account owner. The joint owner on Teen Checking accounts will serve as the primary account contact, and
means any one or more share or other accounts you have with Alliant. Your account type(s) and ownership                      without the primary account owners approval and authorization                                          shall receive all statements and notices. Alliant Teen Checking accounts are full service checking ac-
features are designated on your Membership Enrollment Agreement. By signing a Membership Enrollment                        • Open an IRA, Share Certificate, supplemental savings or checking account (they may open such           counts; however, the following limitations or differences from standard checking accounts apply:
Agreement, each of you, jointly and severally, agree to the terms and conditions in this Account Agree-                      accounts of their own where they are the primary account member owner)                                      • Transaction limits: ATM withdrawals - $100 per day; Purchase amounts - $300 per day; Online
ment and Disclosures Booklet, the Membership Enrollment Agreement, the Funds Availability Policy                     Only primary owners are allowed to conduct the above account activities.                                              Banking ACH transfers - $1,000 per day.
Disclosure, the Truth-in-Savings Disclosure, Fee Schedule and Alliant’s Bylaws and Policies, and any amend-          c) Joint owner accounts and owner liability. If a deposited item in a jointly owned account is returned             • Only the joint owner may initiate and terminate Overdraft Protection; Courtesy Pay is not available.
ments to these documents from time to time which collectively govern your Membership and Accounts.                      unpaid, an account is overdrawn, or if we do not receive final payment on a transaction, the owners,             • Only the joint owner may reorder checks; checks must include both the primary teen owner and the
                                                                                                                        jointly and severally, are liable to us for the amount of the returned item, overdraft, or unpaid amount           joint owner’s names.
1. MEMBERSHIP ELIGIBILITY.
                                                                                                                        and any charges, regardless of who initiated or benefited from the transaction. If any account                   • No beneficiaries may be designated.
To join Alliant you must meet the membership requirements including the purchase and maintenance of at
                                                                                                                        owner is indebted to us, we may enforce our rights against any account of an owner or all funds                  • Either the primary or joint owner can dispute a statement or transaction error, but the joint owner
least one share (“membership share”) as set forth in Alliant’s Bylaws and maintain a $5 minimum balance.
                                                                                                                        in the jointly owned account regardless of who contributed them.                                                   must sign any necessary documentation (see the Electronic Funds Transfer Agreement and Disclosure
You authorize us to check your account, credit, and employment history, and obtain information from third
                                                                                                                 2e. BENEFICIARY DESIGNATED ACCOUNTS.                                                                                      on page 4 for more information on error resolution).
parties, including consumer reporting agencies and credit reporting agencies, to obtain copies of your credit
report to verify your eligibility for the accounts and services you request.                                     Any account established with beneficiaries at Alliant is considered a revocable trust account and is an            3. AGENCY DESIGNATION ON AN ACCOUNT.
                                                                                                                 instruction to Alliant that such a single or jointly owned account funds so designated are payable to the          An agency designation on an account is an instruction to us that the owner authorizes another person to
2. ACCOUNTS.
                                                                                                                 owner(s) during his, her, or their lifetimes and, when the last account owner dies, payable to any named and       make transactions as agent for the account owner regarding the accounts designated. An agent has no
2a. INDIVIDUAL PARTY ACCOUNTS.                                                                                   surviving beneficiary(ies). Beneficiaries have no ownership rights or interest in the account. Beneficiaries       ownership interest in the account(s) or Alliant voting rights. We have no duty to inquire about the use or
An individual party account is an account owned by one member (individual) qualified for Alliant membership.     will be paid the funds in the account as of the date of death of the last account owner, and any dividends         purpose of any transaction made by the agent.
If the account owner dies, the interest in account ownership passes subject to applicable law or agreement       accrued after the date of death of the last owner may be reversed prior to the payout of the funds to the          4. DEPOSIT OF FUNDS REQUIREMENTS.
and subject to other provisions of this agreement governing our protection for honoring transfer and with-       beneficiary(ies). Beneficiaries ensure share insurance coverage as a revocable trust account. If percentages       Funds may be deposited to any account, in any manner approved by Alliant in accordance with the
drawal requests of an owner or owner’s agent and pledges of the account to secure a debt.                        are not indicated for each beneficiary, accounts payable to more than one surviving beneficiary are owned          requirements set forth on the Current Rate Sheet and Fee Schedule.
2b. ACCOUNTS IN THE NAME OF A TRUST.                                                                             equally by such beneficiaries without rights of survivorship. The share of any beneficiary who predeceases             a. Endorsements. We may accept transfers, checks, and other items for deposit into any of your
An account in the name of a Trust is an account established in the name of a Trust created by the                the account owner will be split equally among the remaining living beneficiary(ies). Any beneficiary                      accounts if they are made payable to, or to the order of, one or more account owners even if they
grantor(s) outside of Alliant and governed by a separate agreement. The trustee(s) of the Trust has (have)       designation shall not apply to Individual Retirement Accounts (IRA) or Health Savings Accounts (HSA),                     are not endorsed by all payees. You authorize us to accept checks missing endorsements of any
access to the funds in the account. To establish an account in the name of a Trust, the grantor(s) or            which are governed by a separate beneficiary designation. We are not obligated to notify any beneficiary                  owners if we choose. If a check or item that is payable to two or more persons is ambiguous as to
trustee(s) must must meet eligibility requirements set forth in the agreement and keep a minimum of $5.00        of the existence of any account or the vesting of the beneficiaries interest in any account, except as                    whether it is payable to either or both, we may process the check or item as though it is payable
on deposit                                                                                                       otherwise provided by law.                                                                                                to either person. Checks payable to a deceased member will not be accepted. If an insurance,
in the Trust savings account.                                                                                    2f. ACCOUNTS FOR MINORS AND COVERDELL EDUCATION                                                                           government, or other check requires an endorsement as set forth on the back of the check, we may
2c. ORGANIZATIONAL ACCOUNTS.                                                                                         SAVINGS ACCOUNT (ESA).                                                                                                require endorsement as set forth on the item. Endorsements must be made on the back of the check
A not for profit organization which meets the eligibility qualifications may establish an account with           We require any account established by a minor to be a jointly owned account with an owner who is either                   within 1-1/2 inches from the top edge, although we may accept endorsements outside this space.
Alliant. Membership is restricted to those societies, associations or clubs of which the majority of whose       the minor’s parent, grandparent, or legal guardian, has reached the age of majority under state law and                   However, any loss we incur from a delay or processing error resulting from an irregular endorse-
members are eligible for Alliant Credit Union membership. Alliant reserves the right to deny organizational      who shall be jointly and severally liable to us for any returned item, overdraft, or unpaid charges or                    ment or other markings by you or any prior endorser will be your responsibility.
membership and it will be limited to a regular savings and checking with a minimum balance of $50,000.           amounts on such account. We may pay funds directly to the minor without regard to his or her minority.                 b. Collection of Items. We act only as your agent and we are not responsible for handling items for
2d. JOINT OWNER ACCOUNTS.                                                                                        Unless the minor’s parent, grandparent, or legal guardian is an account owner, this individual shall not                  deposit or collection beyond the exercise of ordinary care. Deposits made by mail or at unstaffed
An account owned by two or more parties is a jointly owned account.                                              have any account access rights. We have no duty to inquire about the use or purpose of any transaction.                   facilities are not our responsibility until we receive them. We are not liable for the negligence of
    a) Rights of survivorship. Unless otherwise stated on the Membership Enrollment Agreement, a joint           The Coverdell ESA may only be opened on an account already established in the name of the minor and                       any correspondent or for loss in transit, and each correspondent will only be liable for its own
       account includes rights of survivorship. This means when one owner dies, all sums in the account          only one parent may be named as the Responsible Individual on the account which may change to the                         negligence. We may send any item for collection. Items drawn on an institution located outside the
       will pass to the surviving owner(s). A surviving owner’s interest is subject to the Alliant statutory     child at the age of majority if this was chosen when the account was established. There is no joint owner                 United States are handled on a collection basis only. You waive any notice of nonpayment, dishonor,
       lien for the deceased owner’s obligations, and to any security interest or pledge granted by a            on a Coverdell ESA.                                                                                                       or protest regarding items we purchase or receive for credit or collection to your account.
       deceased owner, even if a surviving owner did not consent to it.                                          2g. UNIFORM TRANSFERS TO MINORS ACT (UTMA) ACCOUNT.                                                                    c. Final Payment. All items or Automated Clearing House (ACH) transfers credited to your account
    b) Control of jointly owned accounts. Any owner is authorized to and deemed to act for any other             An account created under the Uniform Transfers to Minors Act (UTMA) is an individual account created by                   are provisional until we receive final payment. If final payment is not received, we may charge your
       owner(s) and may instruct us regarding transactions and other account matters. Each owner                 a custodian and/or donor who deposits funds as an irrevocable gift to a minor. The account is established                 account for the amount of such items or ACH transfers and impose a return item charge on your
       guarantees the signature of any other owner(s). Any owner may withdraw all but $5.00 of the funds         under the Illinois Uniform Transfers to Minors Act. The minor is the owner of the property in the account.                account as set forth in the Fee Schedule. Any collection fees we incur may be charged to your
       in the primary savings account (s1), request stop payment(s) on items, transfer, or pledge to us all or   The custodian acts for the minor, has possession and control of the account for the exclusive right and                   account. We reserve the right to refuse or return any item or funds transfer.
       any part of the shares without the consent of the other owner(s). We have no duty to notify any           benefit of the minor, and is the only party entitled to transact business on the account until the minor attains       d. Direct Deposits. We may offer preauthorized deposits (e.g., payroll checks, Social Security or
       owner(s) about any transaction. We reserve the right to require written consent of all owners for         age 21, unless otherwise dictated by law. In the event of the death of the minor, the custodial relationship              retirement checks, or other government checks) or preauthorized transfers from other accounts.
       any change to or termination of an account. If we receive written notice of a dispute between own-        is terminated and the funds are distributed according to the minor's estate. Alliant has no duty to inquire               You must authorize each direct deposit or preauthorized transfer by filling out a separate form.
       ers or inconsistent instructions from them, we may suspend or terminate the account and require a         about the use or purpose of any transaction. If the custodian dies, resigns, or is ineligible to serve and a              You must notify us at least 30 days in advance to cancel or change a direct deposit or transfer
       court order or written consent from all owners to act.                                                    successor custodian is not named, we will suspend the account until a successor custodian is named or                     option. Upon a bankruptcy filing, unless you cancel an authorization we will continue making direct
    The following account activities are expressly prohibited for joint owners of share accounts. Joint          we receive a court order regarding the account.                                                                           deposits in accordance with your authorization on file with us. If we are required to reimburse the
    owners may not:                                                                                                                                                                                                                        U.S. Government for any benefit payment directly deposited into your account, we may deduct the
          • Initiate, modify, or delete payroll deductions for the primary owner                                                                                                                                                           amount returned from any of your accounts, unless prohibited by law.


                                                                                                                                                                                                                                                                                                                      (Continued on next page)
                                                                  Case:
                                                                   Case:1:19-cv-05965
                                                                          1:19-cv-05965
                                                                                      Document
                                                                                        Document
                                                                                               #:#:
                                                                                                 73-3
                                                                                                    1-4Filed:
                                                                                                       Filed:09/24/20
                                                                                                              09/05/19Page
                                                                                                                      Page33of
                                                                                                                             of88PageID
                                                                                                                                 PageID#:1399
                                                                                                                                        #:56
Alliant Credit Union Account Agreement and Disclosures – Page 2                                                                                                                                                                                                                                                 November 2013
    e. Crediting of Deposits. Deposits made after the deposit cutoff time and deposits made on either                 overdraw your account, you agree to pay the overdrawn amount immediately. We reserve the right             9. POSTDATED AND STALEDATED CHECKS.
       holidays or days that are not our business days will be credited to your account on the next                   to pursue collection of previously dishonored items at any time, including giving a payer bank extra       We may pay any check without regard to its date. You agree not to deposit checks or other items before
       business day.                                                                                                  time beyond any midnight deadline limits. Free Bill Pay overdraft protection is available for Bill Pay     they are properly payable. We are not obligated to pay any check drawn on your account which is pre-
5. ACCOUNT ACCESS.                                                                                                    items only. It is not applicable to paper checks you write from your Alliant checkbook, preauthorized      sented more than six months past its date.
    a. Authorized Signature. Your written or electronic signature on the Membership Enrollment Agreement              electronic (ACH) withdrawals or debit card transactions from your Alliant checking and savings             10. STOP PAYMENT ORDERS.
       authorizes your account access. We will not be liable for refusing to honor any item or instruction            accounts – in these cases, if an overdraft occurs, account fees would be assessed.                            a. Stop Payment Order Request. You may request a stop payment order on any check drawn on your
       if we believe the signature is not genuine. If you have authorized the use of a facsimile signature,         b. Overdraft Protection Plan. If you have applied for and we have approved the Overdraft Protection                account. To be binding an order may be authorized by agreeing to the terms online or through our
       we may honor any check that appears to bear your facsimile signature even if it was made by an                  plan for your account, we will honor checks, ACH debits, and Point-of-Sale (POS) and signature-                 automated phone banking service. Stop payment requests may also be presented in writing, in
       unauthorized person. You authorize us to honor transactions initiated by a third person to whom you             based debit card transactions drawn on insufficient funds by transferring funds from another ac-                which case they must be dated, signed, and describe the account and check number and the exact
       have given your account number even if you do not authorize a particular transaction.                           count under this Agreement or a loan account, as you have directed, or as required under Alliant’s              amount. The stop payment will be effective if Alliant receives the order in time for Alliant to act
    b. Access Options. You may withdraw or transfer funds from your account(s) in any manner we permit                 Overdraft Protection policy subject to the Overdraft Transfer Fee as set forth in the Fee Schedule or           upon the order and you state the account, check number and exact amount. You understand that the
       (e.g., at an automated teller machine, through online or mobile banking, in person, by mail, automatic          per the terms of your applicable loan account. If an item is presented for payment and there are not            exact information is necessary for Alliant’s computer system to identify the check. If you give us in-
       transfer, or telephone, as applicable). We may return as unpaid any check drawn on a form we do not             sufficient funds in your account to pay it, the first source of funds to pay that item will be the              correct, untimely or incomplete information, we will not be responsible for failing to stop payment
       provide, and you are responsible for any loss we incur in handling such a check. We have the right              source you have previously designated for overdraft events (e.g., Primary Savings, or eligible lines of         on the check. If the stop payment order is not received in time for us to act upon the order, we will
       to review and approve any form of power of attorney and may restrict account withdrawals or                     credit). Each source will be used thereafter in the order you have designated. Applicable fees will             not be liable to you or to any other party for payment of the check. If we re-credit your account after
       transfers. We are under no obligation to honor any power of attorney.                                           be assessed to each source, and if all sources are exhausted and there still are not sufficient funds           paying a check over a valid and timely stop payment order, you agree to sign a statement describing
    c. ACH & Wire Transfers. If we provide the service, you may initiate or receive credits or debits to your          or if transaction limits have been reached (see section 7 on page 2), or the amount presented as an             the dispute with the payee, to transfer to us all of your rights against the payee or other holders of
       account through wire or ACH transfer. You agree that if you receive funds by a wire or ACH transfer,            overdraft exceeds the amount within the primary source(s), if applicable to the account, Courtesy               the check and to assist us in any legal action.
       we are not required to notify you at the time the funds are received. Instead, the transfer will be             Pay will always be the last source utilized in your overdraft priorities. If the amount of the item          b. Duration of Order. You may make an oral stop payment order which will lapse within 14 calendar
       shown on your periodic statement. When you initiate a wire transfer, you may identify either the                presented for payment exceeds the total of all available overdraft sources, the item will be                    days unless confirmed in writing within that time. Stop payments that are confirmed in writing or
       recipient or any financial institution by name and by account or identifying number. Alliant (and other         returned as non-sufficient funds (NSF) and you will be charged applicable fees. This Agreement                  through our automated phone banking or online banking services are effective for six months and
       institutions) may rely on the account or other identifying number as the proper identification even if it       governs all overdraft transfers, except those governed by agreements for loan accounts.                         may be renewed in writing, through our automated phone banking service or online banking service
       identifies a different party or institution. (See the Wire Transfer Request Agreement and Disclosure        c. Courtesy Pay. From time to time, Alliant members experience non-sufficient funds situations on their             from time to time. We do not have to notify you when a stop payment order expires. For ACH stop
       section for more information.)                                                                                 accounts. As a courtesy, Alliant offers an additional overdraft service known as Courtesy Pay. Cour-             payments, a written stop payment order or a stop requested over the phone is effective for six
    d. Credit Union Examination. We may disregard information on any check, other than the signature of               tesy Pay is not a loan, which means that Alliant does not engage in credit underwriting as a basis of            months from the date of the call. Should the payment be presented during the six month period
       the drawer, the amount and any magnetic encoding. You agree we do not fail to exercise ordinary                determining your eligibility for this service. Courtesy Pay is a non-contractual service offered and             from the date of the call, we will return the payment and the stop will no longer be valid.
       care in paying an item solely because our procedures do not provide for sight examination of items.            provided to Alliant members who are in good standing and have an Alliant checking account that                c. Liability. Fees for stop payment orders are set forth in the Fee Schedule. You may not stop payment
    e. Limitation of Access. We may limit services and/or access to your accounts, including through                  has been open for at least six months. Other eligibility factors are risk-based and determined by                on any certified check, cashier’s check, teller’s check, or any other check or payment guaranteed by
       Alliant Online Banking and Mobile Banking, if your account is not in good standing, you are                    Alliant using internal and confidential information, including your account history. To qualify to use           Alliant. Although payment of an item may be stopped, you may remain liable to any item holder,
       delinquent on a loan, or your account has a negative balance. We may also limit services and/or                Courtesy Pay, eligible members must have qualifying deposits totaling at least $600 into their                   including Alliant. You agree to indemnify and hold Alliant harmless from all costs, including attor-
       access to your accounts for abusive or harassing behavior toward Alliant staff.                                Alliant checking account in the previous 30 days. Qualifying deposits include a direct deposit,                  ney’s fees, damages or claims related to our refusing payment of an item, including claims of any
                                                                                                                      payroll deposit, check deposit, ATM deposit, wire transfer, eDeposit, eDepositPlus, mobile check                 multiple party account owner, payee, or endorsee in failing to stop payment of an item as a result of
 6. ACCOUNT RATES AND FEES.
                                                                                                                      deposit or transfer from another financial institution. Courtesy Pay requirements and limits are subject         incorrect information provided by you.
We pay account earnings and assess fees against your account as set forth in the Fee Schedule. We may
                                                                                                                      to change at any time without notice. Whether your overdrafts will be paid by Courtesy Pay is
change the Fee Schedule at any time and will notify you as required by law.                                                                                                                                                      11. CHECK 21 AND SUBSTITUTE CHECKS.
                                                                                                                      discretionary and we reserve the right not to pay. For example, we typically do not pay overdrafts
7. TRANSACTION LIMITATIONS.                                                                                                                                                                                                      What is a substitute check?
                                                                                                                      if your account is not in good standing, or you are not making regular deposits, or you have too
    a. Withdrawal Restrictions. We permit withdrawals only if your account has sufficient available funds                                                                                                                        To make check processing faster, federal law permits banks to replace original checks with “substitute
                                                                                                                      many overdrafts.
       to cover the full amount of the withdrawal or you have an established overdraft protection plan.                                                                                                                          checks.” These checks are similar in size to original checks with a slightly reduced image of the front and
                                                                                                                     If an item is paid with Courtesy Pay, your account will be overdrawn and negative in the amount of          back of the original check. The front of a substitute check states: “This is a legal copy of your check. You
       Checks or other transfer or payment orders which are drawn against insufficient funds may be                  the paid item, plus a Courtesy Pay fee for each item as set forth in the Fee Schedule. More than one
       subject to a service charge as set forth in the Fee Schedule. If there are sufficient funds to cover                                                                                                                      can use it the same way you would use the original check.” You may use a substitute check as proof of
                                                                                                                     overdraft fee may be charged against the account per day depending on the number of items pre-              payment just like the original check.
       some, but not all, of your withdrawal, we may allow those withdrawals for which there are suffi-              sented on, and other withdrawals made from your account. The amount of your overdraft(s) and
       cient funds in any order at our discretion. We may refuse to allow a withdrawal in some situations,           fee(s) both count towards your Courtesy Pay available balance. If you reach your Courtesy Pay limit,        Some or all of the checks that you receive back from us may be substitute checks. This notice describes
       and will advise you accordingly; for example: (1) a dispute between account owners (unless a court            items subsequently presented for payment may be returned as NSF and you will be charged appli-              rights you have when you receive substitute checks from us. The rights in this notice do not apply to
       has ordered Alliant to allow the withdrawal); (2) a legal garnishment or attachment is served; (3) the        cable fees.                                                                                                 original checks or to electronic debits to your account. However, you have the rights under other law
       account secures any obligation to us; (4) required documentation has not been presented; (5) you                                                                                                                          with respect to those transactions.
                                                                                                                     When Courtesy Pay is used, the full amount of the overdraft balance plus related fees will be due
       fail to repay an Alliant loan on time.                                                                                                                                                                                    Your rights regarding substitute checks.
                                                                                                                     immediately, but in no event more than 17 days after the date of the occurrence, at which time
    b. Transfer Limitations. For all types of savings accounts, excluding HSAs, that are eligible for                                                                                                                            In certain cases, federal law provides a special procedure that allows you to request a refund for losses
                                                                                                                     your Courtesy Pay privileges will be suspended and possibly terminated. If we do not receive a full
       preauthorized, automatic, telephonic, electronic or audio response transfers, you may make up                                                                                                                             you suffer if a substitute check is posted to your account (for example, if you think that we withdrew the
                                                                                                                     payment from you within 45 days from the date of the occurrence, your checking account will be
       to six such transfers to an account at another financial institution or to a third party during any                                                                                                                       wrong amount from your account or that we withdrew money from your account more than once for the
                                                                                                                     closed. If full payment is not received within 60 days from the date of the occurrence, your checking
       calendar month. A preauthorized transfer includes any arrangement with us to pay a third party                                                                                                                            same check). The losses you may attempt to recover under this procedure may include the amount that
                                                                                                                     account will be charged off as a loss to Alliant and forwarded to a collection agency for continued
       from your account upon oral or written orders including orders received through the automated                                                                                                                             was withdrawn from your account and fees that were charged as a result of the withdrawal (for example,
                                                                                                                     collection efforts and reported to a consumer reporting agency. If you have Courtesy Pay on your
       clearing house (ACH). You may make unlimited transfers at an ATM, in person at an Alliant Branch,                                                                                                                         returned check fees).
                                                                                                                     Alliant checking account, it will not be implemented as a source to cover overdrafts for items paid
       through the mail or to any Alliant Credit Union loan. However, we may refuse or reverse a transfer                                                                                                                        The amount of your refund under this procedure is limited to the amount of your loss or the amount of the
                                                                                                                     through Alliant’s online Bill Pay.
       that exceeds these limitations and may assess fees against, suspend or close your account.                                                                                                                                substitute check, whichever is less. You also are entitled to interest on the amount of your refund if your
                                                                                                                     Not all transaction types are covered by Courtesy Pay. Checks you write and ACH electronic trans-
8. OVERDRAFTS.                                                                                                                                                                                                                   account is an interest-bearing account. If your loss exceeds the amount of the substitute check, you may
                                                                                                                     actions from your Alliant checking account are covered. If you choose, Courtesy Pay protection may
    a. Overdraft Liability. If on any day, the funds in your savings account are not sufficient to cover                                                                                                                         be able to recover additional amounts under other law.
                                                                                                                     be extended to cover Point-of-Sale (POS) and signature-based debit card transactions. Alliant does
       checks, fees or other items posted to your account, those amounts will be handled in accordance                                                                                                                           If you use this procedure, you may receive up to $2,500 of your refund (plus interest if your account earns
                                                                                                                     not permit the use of Courtesy Pay for the transfer of funds or deposits to any account at Alliant.
       with our overdraft procedures or by one of the overdraft protection plans outlined below. Alliant’s                                                                                                                       interest) within ten business days after we received your claim and the remainder of your refund (plus
                                                                                                                     It also may not be used to pay an Alliant loan, or for ATM transactions. Your transactions may not
       determination of an insufficient account balance may be made at any time between presentation                                                                                                                             interest if your account earns interest) not later than 45 calendar days after we received your claim.
                                                                                                                     be handled by Alliant in the order in which you completed them. Accordingly, the order in which
       and our midnight deadline with only one review of the account required. We do not have to notify
                                                                                                                     Alliant processes them may affect the total amount of overdraft fees assessed to your account.              We may reverse the refund (including any interest on the refund) if we later are able to demonstrate that
       you if your account does not have funds to cover checks, ACH debits, debit card transactions, fees
                                                                                                                     You may discontinue Courtesy Pay at any time by:                                                            the substitute check was correctly posted to your account.
       or other posted items. Whether the item is paid or returned, your account may be subject to a
                                                                                                                        • Selecting the Courtesy Pay option in Alliant Online Banking                                            How to make a claim for a refund?
       charge as set forth in the Fee Schedule. Except as otherwise agreed in writing, we, by covering one
                                                                                                                        • Calling 800-328-1935 (24/7)                                                                            If you believe that you have suffered a loss relating to a substitute check that you received and that was
       or any overdraft, do not agree to cover overdrafts in the future and may discontinue covering
                                                                                                                        • Visiting an Alliant Branch                                                                             posted to your account, please contact us at 800-328-1935. You must contact us within 40 calendar days
       overdrafts at any time without notice. If we pay an item or impose a fee that would otherwise

                                                                                                                                                                                                                                                                                                                    (Continued on next page)
                                                                 Case:
                                                                  Case:1:19-cv-05965
                                                                         1:19-cv-05965
                                                                                     Document
                                                                                       Document
                                                                                              #:#:
                                                                                                73-3
                                                                                                   1-4Filed:
                                                                                                      Filed:09/24/20
                                                                                                             09/05/19Page
                                                                                                                     Page44of
                                                                                                                            of88PageID
                                                                                                                                PageID#:1400
                                                                                                                                       #:56
Alliant Credit Union Account Agreement and Disclosures – Page 3                                                                                                                                                                                                                                                   November 2013
of the date that we mailed (or otherwise delivered by a means to which you agreed) the substitute check          to the Internal Revenue Service (IRS) a percentage of dividends, interest, and certain other payments.          20. DORMANT ACCOUNTS.
in question or the account statement showing that the substitute check was posted to your account,               If you fail to provide your TIN, we may suspend opening your account.                                           If you reside in the state of California and have had no activity on your account(s) within a three year period,
whichever is later. We will extend this time period if you were not able to make a timely claim because          18. STATEMENTS.                                                                                                 (i.e., primary savings, supplemental savings, and/or checking account) other than dividends posting to the
of extraordinary circumstances.                                                                                     a. Contents. If we provide a periodic statement for your account, you will receive a periodic statement      account(s) (if applicable), then your account(s) is(are) considered to be dormant and/or abandoned. The
Your claim must include:                                                                                               of transactions and activity on your account during the statement period as required by applicable        account will be assessed a dormant account fee, as set forth in the Fee Schedule, and closed. You authorize
     • A description of why you have suffered a loss (for example, you think that the amount withdrawn                 law. If a periodic statement is provided, you agree that only one statement is necessary for a            us to transfer funds from another Alliant account of yours to cover any fees, if applicable. To the extent
       was incorrect);                                                                                                 multiple party account. For savings or checking accounts, you understand and agree that your              allowed by law, we reserve the right to transfer the account funds to an account payable and to suspend
     • An estimate of the amount of your loss;                                                                         original check, when paid, becomes property of Alliant and may not be returned to you, but copies         any further account statements. The funds in your account will then be escheated to the state of Califor-
     • An explanation of why the substitute check you received is insufficient to confirm that you suffered            may be retained by us or payable through financial institutions and made available upon your              nia. Once funds have been turned over to the state, we have no further liability to you for such funds and
       a loss; and                                                                                                     request. You understand and agree that statements are made available to you on the date they are          if you choose to reclaim such funds, you must apply to the appropriate state agency.
     • A copy of the substitute check and/or the following information to help us identify the substitute              mailed to you. You also understand and agree that checks or copies thereof are made available to          If you reside in any state other than California, and have had no activity on your account(s) within a five
       check: check number, payee’s name, amount of the check.                                                         you on the date the statement is mailed to you, even if the checks do not accompany the statement.        year period, (i.e., primary savings, supplemental savings and/or checking account) other than dividends
12. ALLIANT LIABILITY.                                                                                              b. Examination. You are responsible for examining each statement and reporting any irregularities to         posting to the account(s) (if applicable), then your account(s) is(are) considered to be dormant and/or
If we do not properly complete a transaction according to this Agreement, we will be liable for your                   us. We will not be responsible for any forged, altered, unauthorized or unsigned items drawn on           abandoned. The account will be assessed a dormant account fee, as set forth in the Fee Schedule, and
losses or damages not to exceed the amount of the transaction, except as otherwise provided by law.                    your account if: (1) you fail to notify us within 60 days of the mailing date of the earliest statement   closed. You authorize us to transfer funds from another Alliant account of yours to cover any fees, if
We will not be liable if: (1) your account contains insufficient funds for the transaction; (2) circumstances          regarding any forgery, alteration or unauthorized signature on any item described in the statement;       applicable. To the extent allowed by law, we reserve the right to transfer the account funds to an account
beyond our control prevent the transaction; (3) your loss is caused by you or another financial institution’s          or (2) any items are forged or altered in a manner not detectable by a reasonable person, including       payable and to suspend any further account statements. The funds in your account will then be escheated
negligence; or (4) your account funds are subject to legal process or other claim. We will not be liable for           the unauthorized use of a facsimile signature machine.                                                    to the state of Illinois. Once funds have been turned over to the state, we have no further liability to you
consequential damages, except liability for wrongful dishonor. We exercise ordinary care if our actions or          c. Notice to Alliant. You agree that Alliant’s retention of checks does not alter or waive your              for such funds and if you choose to reclaim such funds, you must apply to the appropriate state agency.
non-actions are consistent with applicable state law, Federal Reserve regulations and operating letters,               responsibility to examine your statements or the time limit for notifying us of any errors. The           21. SPECIAL ACCOUNT INSTRUCTIONS.
Clearinghouse rules, and general banking practices followed in the area we serve. You grant us the right,              statement will be considered correct for all purposes and we will not be liable for any payment           You may request that we facilitate certain trust, will, or court-ordered account arrangements. However,
in making payments of deposited funds, to rely exclusively on the form of the account and the terms of                 made or charge to your account unless you notify us in writing within the above time limit for            because we do not give legal advice, we cannot counsel you as to which account arrangement most
this Agreement. Any conflict between what you or our employees may say or write will be resolved by                    notifying us of any errors. If you fail to receive a periodic statement you agree to notify us within     appropriately meets the specific requirements of your trust, will, or court order. If you ask us to follow
reference to this Agreement.                                                                                           14 days of the time you regularly receive a statement.                                                    any instructions that we believe might expose us to claims, lawsuits, expenses, liabilities, or damages,
13. ALLIANT LIEN AND SECURITY INTEREST.                                                                          19. INACTIVE ACCOUNTS.                                                                                          whether directly or indirectly, we may refuse to follow your instructions or may require you to indemnify
If you owe us money as a borrower, guarantor, endorser or otherwise, we have a statutory lien on the                a. Inactive Savings Accounts. If your Alliant savings account has had no withdrawals or deposits,            us or post a bond or provide us with other protection. We may require you to provide written authorization
account funds in any account in which you have an ownership interest, regardless of their source, unless              other than credited dividends, for a period of time as determined by Alliant management, it will be        when you request account changes.
prohibited by law. We may apply these funds, without further notice to you, in any order to pay off your              considered “inactive” and charged an Inactivity Fee, as set forth in the Fee Schedule. To avoid the        22. TERMINATION OF ACCOUNT.
indebtedness. By not enforcing a lien, we do not waive our right to enforce it later. In addition, you grant          fee, you must perform at least one of the following actions:                                               In addition to the other provisions in this agreement, we may terminate your account at any time without
Alliant a consensual security interest in all of your Alliant accounts and obligations secured by property for           • make a deposit                                                                                        notice to you or may require you to close your account and apply for a new account if: (1) there is a change
the purpose of paying any debt or amount now or hereafter owed Alliant unless prohibited by applicable                   • opt-out of paper statements (receive eStatements only)                                                in owners or authorized signers; (2) there has been a forgery or fraud reported or committed involving your
law. Such a security interest may be used to pay for any debt or amount owed to Alliant for an obligation                • open a checking account                                                                               account; (3) there is a dispute as to the ownership of the account or of the funds in the account; (4) any
secured by your primary residence, but your primary residence shall only be security to the obligation(s)                • open a Certificate                                                                                    checks are lost or stolen; (5) there are excessive returned unpaid items not covered by an overdraft
which it secures. All accounts are non-assignable and non-transferable to third parties.                                 • obtain a loan                                                                                         protection plan; (6) there has been any misrepresentation or any other abuse of any of your accounts; or
14. LEGAL PROCESS.                                                                                                       • contact Alliant to discuss your savings needs                                                         (7) we reasonably deem it necessary to prevent a loss to us. You may terminate a single party account by
If any legal action is brought against your account, we may pay out funds according to the terms of the               If you do not perform one of these actions, we will assess you the Inactivity Fee and if your account      giving written notice. We reserve the right to require the consent of all account owners to terminate a
action or refuse any payout until the dispute is resolved. Any expenses or attorney fees we incur responding          falls below the $5 minimum balance required to keep your Alliant savings account open and maintain         multiple party account. We are not responsible for payment of any check, withdrawal, or other item after
to legal process may be charged against your account without notice, unless prohibited by law. Any legal              your membership, it will be closed and any remaining funds will be mailed to you in the form of an         your account is terminated, however, if we pay an item after termination, you agree to reimburse us.
process against your account is subject to our lien and security interest.                                            Official Check.
                                                                                                                                                                                                                                 23. TERMINATION OF MEMBERSHIP.
15. ACCOUNT INFORMATION.                                                                                               Inactive savings account status does not apply to members who have open Alliant loans, or who             You may terminate your membership by giving us written notice. You may be denied services or expelled
Upon request, we will give you the name and address of each agency from which we obtain a credit report                have other active Alliant accounts such as checking, an IRA or a Certificate, etc. It also does not       for any reason allowed by applicable law, including causing a loss to Alliant or for abusive behavior.
regarding your account. We agree not to disclose account information to third parties except when: (1) it is           apply to savings accounts where the primary account owner is under age 18 or to those accounts
                                                                                                                                                                                                                                 24. DEATH OF ACCOUNT OWNER.
necessary to complete a transaction; (2) the third party seeks to verify the existence or condition of your            that have been open for less than one year.
                                                                                                                                                                                                                                 We may continue to honor all transfer orders, withdrawals, deposits and other transactions on an account
account in accordance with applicable law; (3) such disclosure complies with the law or a government                   We will advise you in writing at least 30 days prior to assessing the Inactivity Fee, and in some         until we are notified of a member’s death. Once we are notified of a member’s death, we may pay checks
agency or court order; or (4) you give us written permission.                                                          cases closing your account, and provide you with the reasonable opportunity to keep your account          or honor other payments or transfer orders authorized by the deceased member for a period of ten days
16. NOTICES.                                                                                                           active and open.                                                                                          after that date unless we receive instructions from any person claiming an interest in the account to stop
   a. Name or Address Changes. You are responsible for notifying us of any address or name change.                   b. Inactive Checking Accounts. If your checking account has had no activity within a one year calendar      payment on the checks or other items. We may require anyone claiming a deceased owner’s account funds
      Alliant is only required to attempt to communicate with you at the most recent address you have                  period, it will be deemed as an inactive account and may be closed. If your checking account is           to indemnify us for any losses resulting from our honoring that claim. This Agreement will be binding upon
      provided to us. We accept a change in address provided over the phone, in writing or electronically              closed, any remaining funds will be automatically transferred to your primary savings account minus       any heirs or legal representatives of any account owner. If you do not select a joint owner on your checking
      through our web site. If you fail to provide us with your new address, we may update your address                any fees as set forth in the Fee Schedule, and your VISA® Debit Card will be inactivated. If your         account, in the event of your death, funds will be transferred to your primary savings account and paid to
      using information provided by the United States Postal Service and/or impose a Bad Address fee                   savings account is closed, the balance of the account will be forwarded to you in the form of an          the joint owner (if applicable) or to the beneficiary(ies) named on the primary savings account. All dividend
      as set forth in the Fee Schedule.                                                                                Official Check minus any fees at set forth in the Fee Schedule. Activity is defined as performing         payments to an account may cease to accrue effective the date of death of the primary owner, and any
   b. Notice of Amendments. Except as prohibited by applicable law, we may change the terms of this                    transactions on the account such as:                                                                      dividend payments made after the date of death of the primary owner may be reversed from the account
      Agreement. We will notify you of any changes in terms, rates, or fees as required by law. We                        • Writing checks                                                                                       upon Alliant’s receipt of notice of the death of the primary owner.
      reserve the right to waive any term in this Agreement. Any such waiver shall not affect our right                   • Using a VISA® Debit Card at an ATM, for a Point-of-Sale (POS) transaction or making a
                                                                                                                                                                                                                                 25. SEVERABILITY.
      to future enforcement.                                                                                                signature-based purchase
                                                                                                                                                                                                                                 If a court holds any portion of this Agreement to be invalid or unenforceable, the remainder of this
   c. Effect of Notice. Any written or electronic notice you give us is effective when we receive it. Any                 • Using Alliant’s online Bill Pay service
                                                                                                                                                                                                                                 Agreement shall not be invalid or unenforceable and will continue in full force and effect. All headings
      written notice we give to you is effective when it is deposited in the U.S. Mail, postage prepaid and               • Have ACH deposits or withdrawals posting to the account
                                                                                                                                                                                                                                 are intended for reference only and are not to be construed as part of the Agreement.
      addressed to you at your statement mailing address. Any electronic notice we give to you is effective               • Utilizing direct deposit
                                                                                                                          • Making deposits or withdrawals from the account                                                      26. ENFORCEMENT.
      when it is sent. Notice to any account owner is considered notice to all account owners.
                                                                                                                 We will advise you in writing at least 30 days prior to closing your checking account for inactivity and        You are liable to us for any loss, cost or expense we incur resulting from your failure to follow this Agreement.
17. TAXPAYER IDENTIFICATION NUMBERS AND BACKUP WITHHOLDING.                                                                                                                                                                      You authorize us to deduct any such loss, costs or expenses from your account without prior notice to you.
                                                                                                                 provide you with the reasonable opportunity to keep your account open and active.
Your failure to furnish a correct Taxpayer Identification Number (TIN) or meet other requirements may                                                                                                                            If we bring a legal action to collect any amount due under or to enforce this Agreement, we shall be
result in backup withholding. If your account is subject to backup withholding, we must withhold and pay


                                                                                                                                                                                                                                                                                                                      (Continued on next page)
                                                                   Case:
                                                                    Case:1:19-cv-05965
                                                                           1:19-cv-05965
                                                                                       Document
                                                                                         Document
                                                                                                #:#:
                                                                                                  73-3
                                                                                                     1-4Filed:
                                                                                                        Filed:09/24/20
                                                                                                               09/05/19Page
                                                                                                                       Page55of
                                                                                                                              of88PageID
                                                                                                                                  PageID#:1401
                                                                                                                                         #:56
Alliant Credit Union Account Agreement and Disclosures – Page 4                                                                                                                                                                                                                                               November 2013
entitled, subject to applicable law, to payment of reasonable attorney’s fees and costs, including fees on                  signature-based transactions routed through VISA®.                                                     Alliant reserves the right to refuse any transaction which would draw upon insufficient funds, exceed a
any appeal, bankruptcy proceedings, and any post-judgment collection actions.                                             • Order goods or services by mail, Internet or telephone from places that accept VISA®.                  credit limit, lower an account below a required balance, or otherwise require us to increase our required
27. GOVERNING LAW.                                                                                                    The following limitations on the frequency and amount of VISA® Debit Card transactions may apply:            reserve on the account. All checks are payable to you as a primary member and will be mailed to your
This Agreement is governed by Alliant’s bylaws, federal laws and regulations, the laws, including applicable              • There is no limit on the number of VISA® Debit Card purchases you can make per day; however,           address of record. Alliant may set other limits on the amount of any transaction, and you will be notified
principles of contract law and regulations in the State of Illinois, and local clearinghouse rules, as                    • Purchase amounts are limited to $2,000 per day.                                                        of those limits. The service will discontinue if no transaction is entered or after numerous unsuccessful
amended from time to time. As permitted by applicable law, you agree that any legal action regarding this                 • You may withdraw up to a maximum of $1,000 in any one day from an ATM machine, if there                attempts to enter a transaction, and there may be limits on the duration of each telephone call.
Agreement shall be brought in the county in which Alliant is located.                                                       are sufficient funds in your account.                                                                  e. Telephone Initiated Payments and Transfers. You can make payments or transfers by telephone.
                                                                                                                          • You may transfer up to the available balance in your accounts at the time of the transfer.                If you elect to make payments or transfers by telephone you may be assessed a fee for each occur-
28. COMMUNICATION.
                                                                                                                          • See section 2 on page 5 for transfer limitations that may apply to these transactions.                    rence as set forth in the Fee Schedule. Services include:
Any conflict between what you or our employees may say or write will be resolved by reference to this
                                                                                                                      The following special limitations apply to VISA Debit Card transactions associated with Alliant Teen               • Loan payments received from other financial institutions.
Agreement. All written and oral communication will be in English. If any non-English documents are pre-
                                                                                                                      Checking Accounts:                                                                                                 • Transfers to other financial institutions.
sented to you or if any conversations are had with you in a language other than English, it is as a courtesy and
                                                                                                                          • Purchase amounts are limited to $300 per day.                                                                • See section 2 on page 5 for transfer limitations that may apply to these transactions.
does not obligate us to present any future documents or conduct future business with you in any language
                                                                                                                          • ATM withdrawals are limited to $100 per day, if there are sufficient funds in your account.            Payments or transfers initiated by telephone will post on the same business day unless they are
other than English except as otherwise required by law. We may monitor and record any telephone conversa-
                                                                                                                          • See section 2h Teen Checking on page 1 for other limitations that may apply.                           scheduled to be future dated up to 30 days. Payments or transfers can be cancelled on the same day
tion with you at any time without further notice to you, as allowed by law. The decision to record any conver-
                                                                                                                       c. VISA® HSA Debit Card. You or an authorized signer may use your HSA Card to pay for qualified             of the telephone call up to the cut-off time, or if future dated, up to two business days before the
sation shall be solely at our discretion and we shall have no liability for doing so or failing to do so. You agree
                                                                                                                          medical expenses from your Health Savings Account (HSA). If you wish to make these types of              scheduled post date. Alliant will not be held responsible for cancellation requests that do not allow
that should your accounts or loans become delinquent or have a negative balance, Alliant or its agents may
                                                                                                                          purchases over the Internet, you may be required to provide card number security information             sufficient time to stop the transaction from going out. The maximum withdrawal or transfer amount
contact you using any methods as allowed by law including but not limited to telephone calls to any number
                                                                                                                          before you will be permitted to complete the transaction. You agree that you will not use your HSA       per day may not exceed the available funds in your account or Alliant's daily maximum limit.
that we obtain or you provided; online chat via Alliant Online Banking; email, text, SMS, or other electronic
forms of communication, such as pre-recorded or artificial voice calls or messages. You also agree that you               Card for any transaction that is illegal under applicable federal, state, or local law. Funds to cover   Alliant reserves the right to refuse any transaction which would draw upon insufficient funds, exceed
shall be solely responsible for any fees charged by your internet or cellular provider that you incurred through          your qualified medical purchases/expenses will be deducted from your HSA. If the balance in your         a credit limit, lower an account below a required balance, or otherwise require us to increase our
such contact.                                                                                                             HSA is not sufficient to pay the transaction amount, Alliant will pay the amount and you will incur      required reserve on the account. Alliant may set other limits on the amount of any transaction, and
                                                                                                                          a non-sufficient funds (NSF) fee. If you initiate a transaction that overdraws your HSA, you agree       you will be notified of those limits. Alliant may refuse to honor any transaction for which you do not
           ELECTRONIC FUNDS TRANSFER AGREEMENT                                                                            to make immediate payment of any overdrafts together with any service charges to Alliant. These          have sufficient available verified funds. Alliant will charge a fee for any ACH transfers that are re-
                      AND DISCLOSURE                                                                                      charges will not be included in the distribution amounts reported to the IRS annually. In the event      turned from another financial institution as set forth in the Fee Schedule.
This Electronic Funds Transfer Agreement is the contract which covers your and our rights and                             of repeated overdrafts, Alliant may terminate all services under this Agreement. You may use             f. Preauthorized EFTs.
responsibilities concerning the electronic funds transfer (EFT) services offered to you by Alliant Credit                 your HSA Card and PIN (Personal Identification Number) at Alliant-owned ATMs and participating            Direct Deposit. Upon instruction of (i) your employer or (ii) the Treasury Department or (iii) other
Union (Alliant). In this Agreement, the words “you” and “yours” mean those who sign the application or                    nonproprietary ATMs. At the present time, you may use your HSA Card to:                                   financial institution(s), Alliant will accept direct deposits of your paycheck or of federal recurring
account agreement as applicants, joint owners, or any authorized users. The words “we,” “us,” and “our”                    • Withdraw funds only from your HSA for reimbursement of qualified medical expenses paid                 payments, such as Social Security, to your savings or checking account or HSA.
mean Alliant. The word “account” means any one or more savings, health savings account (HSA), checking                        for out-of-pocket.                                                                                    Preauthorized Debits. Upon instruction, we will pay certain recurring transactions from your savings
and IRA accounts you have with Alliant. Electronic funds transfers are electronically initiated transfers of               • Obtain balance information for your HSA by requesting checking balance at ATMs                         account, checking account and loan payments. (See section 2 on page 5 for transfer limitations that
money from your account through the electronic funds transfer services described below. By signing an                      • Make POS (Point-0f-Sale) transactions with your PIN to pay for qualified medical expenses/             may apply to these transactions.)
application or account agreement for EFT services, signing your Card, or using any service, each of you,                      purchases at merchants that accept transactions routed through the networks listed on the             • Stop Payment Rights. If you have arranged in advance to make a single or recurring electronic
jointly and severally, agree to the terms and conditions in this Agreement and any amendments for the                         back of your HSA Card. Make signature-based transactions routed through VISA®.                           funds transfer (EFT-ACH) out of your account(s) you may place the following stops: single, multiple,
EFT services offered.                                                                                                      • Order goods or services that are qualified medical expenses by mail, Internet or telephone from           or indefinite. You must notify us orally at any time up to three business days before the scheduled
                                                                                                                              places that accept VISA®.                                                                                date of the transfer. ACH stop payments need exact company name or company ID and dollar
1. EFT SERVICES.
                                                                                                                      The following limitations on the frequency and amount of HSA Card transactions may apply:                        amount to be valid. Revocation of a recurring ACH transfer must be done through the originator
If approved, you may conduct any one or more of the EFT services offered by Alliant.
                                                                                                                           • There is no limit on the number of HSA Card purchases you can make per day; however,                      of the ACH-EFT. Stop payments placed on ACH transactions will be effective up until the item is
     a. Convenience Card. If approved, you may use your Card and PIN (Personal Identification Number) in
                                                                                                                           • Purchase amounts are limited to $2,000 per day.                                                           presented for payment except in the case of an indefinite stop payment.
        ATMs (automated teller machines), at Alliant-owned ATMs and participating nonproprietary ATMs.
                                                                                                                           • You may withdraw up to a maximum of $1,000 in any one day from an ATM machine for                      • Notice of Varying Amounts. If these regular payments may vary in amount, the person you are
        At the present time, you may use your Card to:
                                                                                                                              qualified medical expenses if there are sufficient funds in your account.                                going to pay is required to tell you, ten days before each payment, when it will be made and how
          • Obtain balance information for your savings accounts.
                                                                                                                           • No ATM deposits                                                                                           much it will be. You may choose instead to get this notice only when the payment would differ by
          • Withdraw funds from your savings accounts up to $500 per day (in most instances).
                                                                                                                           • No ATM transfers                                                                                          more than a certain amount from the previous payment or when the amount would fall outside
          • Make deposits up to $10,000 per day (in most instances).
                                                                                                                      d. Automated Phone Banking Service. A PIN (Personal Identification Number) is required to access                 certain limits that you set.
          • Obtain balance information for your savings accounts.
                                                                                                                         your account(s) via the automated phone banking service. For immediate access, you can set your            • Liability for Failure to Stop Payment of Preauthorized Transfers. If you order us to stop payment of
          • See section 2 on page 5 for transfer limitations that may apply to these transactions.
                                                                                                                         PIN on Alliant Online Banking or when you call 800-328-1935. You may request a PIN be sent to you             an ACH-EFT transfer three business days or more before the transfer is scheduled, and we do not
     b. VISA® Debit Card. You may use your Card to purchase goods and services from participating
                                                                                                                         when you speak with a Member Service Representative. Joint owners or HSA authorized signers                   do so, we will be liable for your losses or damages.
        merchants. If you wish to pay for goods or services over the Internet, you may be required to provide
                                                                                                                         may not initiate, modify, or delete passwords or access codes. You must use your PIN along with your      g. Electronic Check Conversion/Electronic Returned Check Fees. If you pay for something with a
        the card number security information before you will be permitted to complete the transaction.You
                                                                                                                         member account number to access your accounts. At the present time you may use the automated                 check, you may authorize your check or share draft to be converted to an electronic fund transfer.
        agree that you will not use your Card for any transaction that is illegal under applicable federal,
                                                                                                                         phone banking service to:                                                                                    You may also authorize merchants to electronically debit your account for returned check fees.
        state, or local law. Funds to cover your Card purchases will be deducted from your checking
                                                                                                                           • Withdraw funds from your savings, checking and Line-of-Credit accounts.                                  You are considered to have authorized these electronic funds transfers if you complete the transac-
        account. If the balance in your account is not sufficient to pay the transaction amount, Alliant may
                                                                                                                           • Transfer funds between your savings, checking and Line-of-Credit accounts.                               tion after being told (orally or by a notice posted or sent to you) that the transfer may be processed
        pay the amount and treat the transaction as a request to transfer funds from approved Overdraft
                                                                                                                           • Obtain balance information for your Alliant accounts.                                                    electronically or if you sign a written authorization.
        Protection accounts, or other deposit or loan accounts that you have established with Alliant, or, if
                                                                                                                           • Make loan payments from your savings and checking accounts.                                           h. Alliant Online and Mobile Banking. A password is required to access your accounts via Alliant
        you have so elected, to cover the transaction with Courtesy Pay protection. If you initiate a transac-
                                                                                                                           • Determine if a particular item has cleared.                                                              Online Banking or Mobile Banking services. You must use your password with your username to
        tion that overdraws your Account, you agree to make immediate payment of any overdrafts together
                                                                                                                           • Interaccount transfers from savings, checking and Line-of-Credit accounts.                               access your accounts. At the present time, you may use Alliant Online and Mobile Banking to:
        with any service charges to Alliant. In the event of repeated overdrafts, Alliant may terminate all
                                                                                                                           • Verify transactions (i.e., ACH, debit card).                                                               • Withdraw funds from your savings, checking and Line-of-Credit accounts.
        services under this Agreement. You may use your Card and PIN (Personal Identification Number)
                                                                                                                      The automated phone banking service will be available for your convenience 24 hours per day. This                 • Transfer funds between your savings, checking and Line-of-Credit accounts.
        at Alliant-owned ATMs and participating nonproprietary ATMs. At the present time, you also may
                                                                                                                      service may be interrupted for a short time each day for data processing. The following limitations on            • Obtain balance information for your Alliant accounts.
        use your Card to:
                                                                                                                      the frequency and amount of automated phone banking transactions may apply:                                       • Make loan payments from your savings and checking accounts.
          • Make deposits to your savings and checking accounts.
                                                                                                                           • The maximum withdrawal and transfer amount per day may not exceed the available funds                      • Interaccount transfers from savings or checking and Line-of-Credit accounts.
          • Withdraw funds from your savings and checking accounts.
                                                                                                                              in your account.                                                                                     Your accounts can be accessed under Alliant Online Banking via personal computer or mobile devices.
          • Transfer funds from your savings and checking accounts.
                                                                                                                           • The maximum transfer amount per day made to accounts you have previously authorized to                Alliant Online Banking will be available for your convenience 24 hours per day. This service may be
          • Obtain balance information for your savings and checking accounts.
                                                                                                                              transfer to is equal to the available funds in your account.                                         interrupted for a short time each day for data processing. We reserve the right to refuse any transac-
          • Make POS (Point-of-Sale) transactions with your PIN to purchase goods or services at merchants
                                                                                                                           • Transfers to any other account(s) is/are limited to $9,999.99 per day.                                tion which would draw upon insufficient funds, exceed a credit limit, lower an account below a re-
             that accept transactions routed through the networks listed on the back of your Card. Make
                                                                                                                           • See section 2 on page 11 for transfer limitations that may apply to these transactions.               quired balance, or otherwise require us to increase our required reserve on the account. All checks

                                                                                                                                                                                                                                                                                                                  (Continued on next page)
                                                                  Case:
                                                                   Case:1:19-cv-05965
                                                                          1:19-cv-05965
                                                                                      Document
                                                                                        Document
                                                                                               #:#:
                                                                                                 73-3
                                                                                                    1-4Filed:
                                                                                                       Filed:09/24/20
                                                                                                              09/05/19Page
                                                                                                                      Page66of
                                                                                                                             of88PageID
                                                                                                                                 PageID#:1402
                                                                                                                                        #:56
Alliant Credit Union Account Agreement and Disclosures – Page 5                                                                                                                                                                                                                                                      November 2013
     made payable to you as a primary member and will be mailed to your address of record. We may set                     posting date. An International Transaction Fee will be assessed on all transactions where the                   b. Direct Deposit. If you have arranged to have a direct deposit made to your account at least once
     other limits on the amount of any transaction, and you will be notified of those limits. We may refuse               merchant country differs from the country of the card issuer. The converted transaction amount will                every 60 days from the same source and you do not receive a receipt (such as a pay stub), you can
     to honor any transaction for which you do not have sufficient available verified funds. The service will             be shown separately from the International Transaction Fee on your account statement. This fee                     find out whether or not the deposit has been made by logging into Alliant Online Banking, calling
     discontinue if no transaction is entered or after numerous unsuccessful attempts to enter a transac-                 willbe assessed on all international purchases, credit vouchers, and cash disbursements. If applica-               our automated phone banking service or the Member Contact Center at 800-328-1935. This does
     tion, and there may be limits on the duration of each access. The following limitations may apply to                 ble, finance charges will be assessed to the International Transaction Fee.                                        not apply to transactions occurring outside the United States.
     Alliant Online and Mobile Banking:                                                                                d. Security of Access Code. You may use one or more access codes with your electronic funds trans-             7. ACCOUNT INFORMATION DISCLOSURE.
           • The maximum withdrawal and transfer amount per day may not exceed the available funds in                     fers. The access codes issued to you are for your security purposes. Any codes issued to you are            We will disclose information to third parties about your account or the transfers you make:
             your account.                                                                                                confidential and should not be disclosed to third parties or recorded on or with the Card. You are              • As necessary to complete transfers;
           • The maximum transfer amount per day made to accounts you have previously authorized to                       responsible for the safekeeping of your access codes. You agree not to disclose or otherwise make               • To verify the existence of sufficient funds to cover specific transactions upon the request of a third
             transfer to is equal to the available funds in your account.                                                 your access codes available to anyone not authorized to sign on your accounts. If you permit some-                party, such as a credit bureau or merchant;
           • Transfers to any other account(s) is/are limited to $9,999.99 per day.                                       one else to use an EFT service, your Card or your access code, you are responsible for any transactions         • To comply with government agency or court orders; or
           • All ACH transactions originated on Alliant Online Banking are subject to a daily aggregate                   they authorize or conduct on any of your accounts. You understand that any joint owner you author-              • If you give us your written permission.
             dollar amount limit for debits and credits. The limit is automatically determined based on your              ize to use an access code may withdraw or transfer funds from any of your accounts. If you fail to
                                                                                                                                                                                                                                      8. BUSINESS DAYS.
             average daily balance, account history and status, and other factors. Changes in your account                maintain the security of these access codes and Alliant suffers a loss, we may terminate your EFT
                                                                                                                                                                                                                                      Our business days are Monday through Friday, excluding federal holidays.
             affecting these determining factors may cause your daily limit to increase or decrease without               services immediately.
             prior notice.                                                                                             e. Joint Accounts. If any of your accounts accessed under this Agreement are joint accounts, all joint         9. ALLIANT LIABILITY FOR FAILURE TO MAKE TRANSFERS.
           • If you have been an Alliant member for 30 days or less and are enrolled in Alliant Online                    owners, including any authorized users or HSA authorized signers, shall be bound by this Agree-             If we do not complete a transfer to or from your account on time or in the correct amount according to
             Banking, you will be able to transfer up to $10,000 electronically to another financial institution          ment and, alone and together, shall be responsible for all EFT transactions to or from any savings,         our agreement with you, we will be liable for your losses or damages proximately caused by our error.
             via Alliant Online Banking after successfully validating account information at the other                    checking or loan accounts as provided in this Agreement. Each joint account owner, without the              However, there are some exceptions we will not be liable, for instance:
             financial institution. After 30 days, your amount increases to $100,000.                                     consent of any other account owner, may, and hereby is authorized by every other joint account                  • If, through no fault of ours, there is not enough money in your accounts to complete the transaction,
           • See section 2 on page 5 for transfer limitations that may apply to these transactions.                       owner to, make any transaction permitted under this Agreement. Each joint account owner is                         if any funds in your accounts necessary to complete the transaction are held as uncollected funds
     i. Online Bill Pay (Bill Payments). We will process bill payment transfer requests only to those creditors           authorized to act for the other account owners, and Alliant may accept orders and instructions                     pursuant to our Funds Availability Policy, or if the transaction involves a loan request exceeding
        Alliant has designated in the User Instructions and such creditors as you authorize and for whom                  regarding any EFT transaction on any account from any joint account owner.                                         your credit limit.
        Alliant has the proper vendor code number. We will not process any bill payment transfer if the                                                                                                                                   • If you used your Card or access code in an incorrect manner.
                                                                                                                   4. FEES AND CHARGES.
        required transaction information is incomplete.                                                                                                                                                                                   • If the ATM was not working properly and you knew about the problem when you started the
                                                                                                                   There are certain fees and charges for electronic funds transfer services. For a listing of all applicable fees,
We will withdraw the designated funds from your Alliant checking account or HSA account for bill payment                                                                                                                                     transaction.
                                                                                                                   see our current Fee Schedule. From time to time, the fees may change. We will notify you of any changes
transfer by the designated cut-off time on the date you schedule for payment as designated in the Bill Pay                                                                                                                                • If acts of God (including but not limited to fire, flood, or power failure) prevent the transaction.
                                                                                                                   as required by applicable law.
agreement. We will process your bill payment transfer within a designated number of days before the                                                                                                                                       • If the money in your account is subject to legal process or other claim.
                                                                                                                   If you use an ATM not owned by us, you may be charged a surcharge-fee by the ATM operator or any
date you are scheduled for payment as designated in the Bill Pay agreement. You must allow sufficient                                                                                                                                     • If funds in your account are pledged as collateral subject to our lien or frozen because of a
                                                                                                                   network used to complete the transaction (and you may be charged a fee for a balance inquiry). The fee will
time for vendors to process your payment after they receive a transfer from us. Please leave as much time                                                                                                                                    delinquent loan.
                                                                                                                   be debited from your account if you elect to complete the transaction or continue with the balance inquiry.
as though you were sending your payment by mail. We cannot guarantee the time that any payment will                                                                                                                                       • If the error was caused by a system of any participating ATM network.
                                                                                                                   5. MEMBER LIABILITY.                                                                                                   • If any circumstances beyond our control (such as your willful or negligent use of your Card, access
be credited to your account by the vendor. There is no limit on the number of bill payments per day.
                                                                                                                   You are responsible for all EFT transactions you authorize. If you permit someone else to use an EFT                      code, or any EFT facility for making such transfers) prevent the transaction.
An Alliant checking account or HSA is required for use with Alliant Bill Pay. There are no fees to maintain        service, your Card or your access code, you are responsible for any transactions they authorize or conduct             • If the telephone or computer equipment you use to conduct audio response or electronic/PC
a Bill Pay account; however, if incurred, applicable fees will apply. Please refer to the current Fee Schedule     on any of your accounts. In order to maintain secure communications and reduce fraud, you agree to protect                transactions is not working properly and you know or should have known about the breakdown
for a complete list of fees.                                                                                       the security of your numbers, codes, marks, signs, passwords, or other means of identification. We reserve                when you started the transaction.
If you have Courtesy Pay on your Alliant checking account, it will not be implemented as a source to cover         the right to block access to the services to maintain or restore security to Alliant Online Banking and our            • If you have bill payment services, we can only confirm the amount, the participating merchant, and
overdraft Bill Pay items.                                                                                          systems; if we reasonably believe your access codes have been or may be obtained or are being used or                     date of the bill payment transfer made by Alliant. For any other error or question you have involving
Free Bill Pay overdraft protection is available for Bill Pay items only and includes HSA accounts. It is not       may be used by an unauthorized person(s). You will bear the liability or the risk of any error or loss of data,           the billing statement of the participating merchant, you must contact the merchant directly. We are
applicable to paper checks or HSA checks you write from your Alliant HSA checkbook or preauthorized                information, transactions or other losses which may be due to the failure of your computer system or third                not responsible for investigating such errors.
electronic (ACH) withdrawals from your Alliant checking and savings accounts – in these cases, if an               party communications provider on which you may rely.                                                                   • Any other exceptions as established by Alliant.
overdraft occurs, account fees would be assessed. Refer to the current Fee Schedule for a complete list            Tell us AT ONCE if you believe your card has been lost or stolen, that an electronic fund transfer has been        10. NOTICES.
of fees.                                                                                                           made without your permission, or if you believe someone has used your Card or access code or otherwise             All notices from us will be effective when we have mailed them or delivered them to your last known
2. TRANSFER LIMITATIONS.                                                                                           accessed your accounts without your authority. Telephoning is the best way of keeping your possible                address in Alliant’s records. Notices from you will be effective when received by Alliant at the address
For all types of savings accounts, excluding HSAs, that are eligible for preauthorized, automatic, telephonic,     losses down. You could lose all the money in your account (plus your maximum overdraft line of credit). If a       specified in this Agreement. We reserve the right to change the terms and conditions upon which this
electronic or audio response transfers, you may make up to six such transfers to an account at another             transaction was made with your Card or Card number without your permission, and was either a VISA® or              service is offered. We will mail notice to you at least 21 days before the effective date of any change.
financial institution or to a third party during any calendar month. If you reach these limitations within a       Interlink transaction, you will have no liability for the transaction. For all other EFT transactions, including   Use of this service is subject to existing regulations governing Alliant accounts and any future changes
calendar month, additional transactions as listed above will not be able to be completed and may be                ATM transactions, your liability for an unauthorized transaction is determined as follows.                         to those regulations.
returned unpaid. If this is the case, you may be assessed an NSF fee, as set forth in the Fee Schedule.            If you tell us within two business days after you learn of the loss or theft of your card, you can lose no         11. ERROR RESOLUTION.
3. CONDITIONS OF EFT SERVICES.                                                                                     more than $50 if someone used your Card without your permission. If you do NOT tell us within the two              In Case of Errors or Questions Regarding Your Statement. Send notice of discrepancies, questions
    a. Ownership of Cards. Any Card or other device which we supply to you is our property and must be             business days and we can prove we could have stopped someone from using your Card without your                     or requests for more information regarding a transaction on your statement to:
       returned to us, or to any person whom we authorize to act as our agent, or to any person who is             permission if you had told us, you could lose as much as $500.                                                     U.S. Mail: Alliant Credit Union, PO Box 66945, Chicago, IL 60666-0945
       authorized to honor the Card, immediately according to instructions. The Card may be repossessed            Also, if your statement shows transfers that you did not make, tell us AT ONCE. If you do not tell us within       Electronically: www.alliantcreditunion.org by completing and submitting a Member Error Resolution form.
       at any time at our sole discretion without demand or notice. You cannot transfer your Card or account       60 days after the statement was mailed to you, you may not get back any money lost after the 60 days if            We must receive written notice from you no later than 60 days after we sent the first statement
       to another person.                                                                                          we can prove that we could have stopped someone from making the transfers if you had told us in time.              on which the problem or error appeared. You may telephone us, but doing so will not preserve your rights.
    b. Honoring the Card. Neither we nor merchants authorized to honor the Card will be responsible for            If a good reason (such as a long trip or hospital stay) kept you from telling us, we will extend the time          In your letter, please provide the following information:
       the failure or refusal to honor the Card or any other device we supply to you. If a merchant agrees to      periods. If you believe your Card has been lost or stolen or that someone has transferred or may transfer               1. Your name and member account number;
       give you a refund or adjustment, you agree to accept a credit to your account in lieu of a cash refund.     money from your account without your permission, call: 800-328-1935 or write to: Alliant Credit Union,                  2. The dollar amount of the suspected error and date;
    c. Foreign Transactions. Purchases and cash withdrawals made in foreign countries and foreign curren-          PO Box 66945, Chicago, IL 60666-0945                                                                                    3. Describe the error or the transaction and explain as clearly as you can why you believe there
       cies using an Alliant issued Card will be debited from your account in U.S. dollars. The exchange           6. RIGHT TO RECEIVE DOCUMENTATION.                                                                                         is an error.
       rate for transactions in a foreign currency will be a rate selected by VISA from the range of rates             a. Periodic Statements. Transfers and withdrawals made through any ATM or POS terminal, Debit                  We must acknowledge your letter within 30 days, unless we have corrected the error by then. Within
       available in wholesale currency markets for the applicable central processing date, which rate may                 Card transactions, automated phone banking, preauthorized EFTs, electronic/PC transactions or bill          90 days, we must either correct the error or explain why we believe the statement was correct. If we
       vary from the rate VISA itself receives, or the government mandated rate in effect for the applicable              payments you make will be recorded on your periodic statement. You will receive a statement                 find that we made a mistake on your statement, you will not have to pay any finance charges related to
       central processing date, plus 1 percent. The currency conversion rate used on the processing date                  monthly unless there is no transaction in a particular month. In any case, you will receive a               any questioned amount. If we didn’t make a mistake, you may have to pay finance charges, and you will
       may differ from the rate that would have been used on the purchase date or cardholder statement                    statement at least quarterly.                                                                               have to make up any missed payments on the questioned amount. In either case, we will send you a

                                                                                                                                                                                                                                                                                                                         (Continued on next page)
                                                                  Case:
                                                                   Case:1:19-cv-05965
                                                                          1:19-cv-05965
                                                                                      Document
                                                                                        Document
                                                                                               #:#:
                                                                                                 73-3
                                                                                                    1-4Filed:
                                                                                                       Filed:09/24/20
                                                                                                              09/05/19Page
                                                                                                                      Page77of
                                                                                                                             of88PageID
                                                                                                                                 PageID#:1403
                                                                                                                                        #:56
Alliant Credit Union Account Agreement and Disclosures – Page 6                                                                                                                                                                                                                                                        November 2013
statement of the amount you owe and the date that it is due. You are not obligated to pay the amount in            except Saturdays, Sundays, and federal holidays. If you make a deposit before 2:00pm local time, on a                • In most instances, funds from deposits of government checks and low risk items payable to the
question during the investigation process; however, you are obligated to pay the remaining parts of your           business day that we are open, we will consider that day to be the day of your deposit. However, if you                member(s) on the account will be available for withdrawal on the day we receive the deposit.
account that are not in dispute. While we investigate your inquiry, we cannot report your account as               make a deposit after 2:00pm local time, or at a deposit box on a day we are not open, we will treat the              • Funds from the deposit of personal and business checks will be available for withdrawal on the
delinquent or take any action to collect the amount in question. If, after the investigation, you fail to pay      deposit as made on the next business day we are open. In most instances, deposits of government checks                 seventh business day after we receive the deposit.
the amount that we think you owe, we may report you as delinquent. However, if our explanation does                and low risk items and the first $2,500 of personal and business checks and third party checks (provided             • Alliant does not accept third party checks for deposit into abused accounts.
                                                                                                                   the payee and the presenter of the check are both Alliant members or a non-member endorser is present            6. DEPOSITS AT ATMS.
not satisfy you and you write to us within ten days telling us that you still refuse to pay, we must tell          with identification) will be available for withdrawal on the day we receive the deposit. Government checks       In most instances, $2,500 of funds from deposits made at Alliant automated teller machines (ATMs) will
anyone we report you to that you have a question about your statement. And, we must tell you the name              and low risk items include: on-us checks, certified checks, cashier’s checks, teller’s checks, Federal Reserve   be available for withdrawal on the day of deposit. The balance will be available for withdrawal on the
of anyone we reported you to. We must tell anyone we report you to that the matter has been settled                Bank checks, Federal Home Loan Bank checks, government checks (federal, state, and local), United States         second business day. The same policy applies to deposits made at non-proprietary ATMs (ATMs that
between us when it finally is. If we don’t follow these rules, we can’t collect the first $50 of the ques-         Postal Service money orders, checks from United Airlines (UA), UA affiliates, and UA subsidiaries payroll        Alliant does not own or operate).
tioned amount, even if your statement was correct.                                                                 checks and Select Employer Groups (SEG) payroll checks. Payroll checks from United Airlines (UA), UA
                                                                                                                                                                                                                                    7. HOLDS ON OTHER FUNDS.
Special Rules for Credit Card Purchases If you have a problem with the quality of products or services             affiliates and subsidiaries, and Select Employer Groups (SEGs) received via direct deposit, mailed in or
                                                                                                                                                                                                                                    If we accept a check for deposit that is drawn on another financial institution, we may make funds from
that you purchased with a credit card and you have tried in good faith to correct the problem with the             presented directly to Alliant will be available immediately in most instances. If deposited in a Shared
                                                                                                                                                                                                                                    the deposit available for withdrawal immediately, but delay your availability to withdraw a corresponding
merchant, you may have the right not to pay the remaining amount due on the products or services. There            Branch location, funds from these checks will not receive immediate availability. In most instances, the
                                                                                                                                                                                                                                    amount of funds that you have on deposit in another account with us. The funds in the other account
are two limitations to this right: a) You must have made the purchase in your home state or, if not within         first $2,500 of payroll checks deposited in a Shared Branch location will be available for withdrawal on the
                                                                                                                                                                                                                                    would then not be available for withdrawal until the time periods that are described elsewhere in this
your home state, within 100 miles of your current mailing address; and b) The purchase price must have             day of deposit. Aggregated deposits from $2,500.01 to $5,000 will generally be available for withdrawal
                                                                                                                                                                                                                                    disclosure for the type of deposit.
been more than $50. These limitations do not apply if we own or operate the merchant, or if we mailed              no later than the second business day after your deposit at a Shared Branch location. Aggregated deposits
you the advertisement for the products or services.                                                                over $5,000 will generally be available for withdrawal no later than the seventh business day after the day      8. FOREIGN CHECKS.
In Case of Errors or Questions About Your Statement Containing Electronic Funds Transfers                          of your deposit at a Shared Branch location. Additionally, Shared Branching locations reserve the right to       Checks drawn on financial institutions located outside the U.S. (foreign checks) cannot be processed in
(EFTs) Call us at 800-328-1935 as soon as you can if you think your statement or receipt is wrong or if            refuse acceptance of any item presented for deposit or payment.                                                  the same way as checks drawn on U.S. financial institutions. Foreign checks are exempt from the policies
you need more information about a transfer listed on the statement receipt.                                                                                                                                                         outlined in this disclosure. Generally, the availability of funds for deposits of foreign checks will be delayed
                                                                                                                   For Alliant members who meet certain criteria and guidelines, in some instances and upon our discretion,
Submit written inquiries to:                                                                                                                                                                                                        for the time it takes us to collect the funds from the financial institutions upon which they are drawn.
                                                                                                                   additional funds from the item(s) you deposit may become available to you more quickly than listed.
     • U.S. Mail: Alliant Credit Union, PO Box 66945, Chicago, IL 60666-0945                                       Decision criteria is risk based, linked to account history, determined by Alliant using internal and confiden-
     • Electronically: www.alliantcreditunion.org by completing a Member Error Resolution form                                                                                                                                                      WIRE TRANSFER REQUEST AGREEMENT
                                                                                                                   tial information, and is subject to change at any time without notice. At a minimum, you will receive funds
We must hear from you no later than 60 days after we sent the FIRST statement on which the error                                                                                                                                                             AND DISCLOSURE
                                                                                                                   availability as listed herein.
or problem appeared. In your communication, please provide the following information:                                                                                                                                               You authorize Alliant Credit Union (Alliant) to transfer funds via wire transfer, in accordance with wire
                                                                                                                   2. RESERVATION OF RIGHT TO HOLD.                                                                                 transfer fees as listed on the Fee Schedule, and to debit your account for both the wire transfer fee and
     1. Your name and member account number;
                                                                                                                   In some cases, we will not make all of the funds that you deposit by check available to you on the same          the amount of the wire transfer. Alliant is not liable for failure to act or delay in acting on a wire transfer
     2. The dollar amount of the suspected error and date;
                                                                                                                   business day that we receive your deposit. Funds may not be available for withdrawal until the seventh           request because of legal constraints, member negligence, interruption of communication facilities,
     3. Describe the error or the transaction and explain as clearly as you can why you believe there
                                                                                                                   business day after the day of your deposit (see Sections 3 through 7 on page 6). The first $200 of your          equipment failure, emergency conditions, violations of any guidelines, rules or regulations of any
        is an error.
                                                                                                                   deposit, however, may be available for withdrawal on the same business day of your deposit. If we are not        government authority, or other circumstances beyond Alliant’s control. Alliant is not liable for consequential,
     4. For errors involving $25 or more, a receipt is required. We will determine whether an error occurred
                                                                                                                   going to make all of the funds from your deposit available for withdrawal on the same business day, we           special or exemplary damages or losses of any kind. In most instances, wire transfer requests cannot
        within ten business days after we hear from you and will correct any error promptly. If we need
                                                                                                                   will notify you at the time you make your deposit. We will also tell you when the funds will be available for    be cancelled. Efforts to act on requests for cancellations will be made, but Alliant is not liable if for any
        more time, however, we may take up to 45 days to investigate your complaint or question. If we
                                                                                                                   withdrawal. If your deposit is not made directly to one of our employees, or if we take this action after you    reason, the wire transfer request is not amended or cancelled. You agree to reimburse Alliant for any
        decide to do this, we will credit your account within ten business days for the amount you think
                                                                                                                   have left the premises, we will mail you the notice by the next business day after we receive your deposit. If   costs, losses, or damages that are incurred in connection with requests to amend or cancel a wire transfer
        is in error, so that you will have the use of the money during the time it takes us to complete
                                                                                                                   you will need the funds from a deposit right away, you should ask us when the funds will be available for        request. If warranted, a refund of money from a cancellation of the wire transfer will take place once
        our investigation. If we ask you to put your complaint or question in writing and we do not receive
                                                                                                                   withdrawal.                                                                                                      Alliant determines that the recipient has not received the funds and the funds are returned to Alliant. The
        it within ten business days, we may not credit your account. For errors involving new accounts,
        point-of-sale, or foreign-initiated transactions, we may take up to to 90 days to investigate your         3. LONGER DELAYS MAY APPLY.                                                                                      refund may not be equal to the amount of the original wire transfer due to charges that may be imposed
        complaint or question. For new accounts, we may take up to 20 business days to credit your                 We may delay your ability to withdraw funds deposited by check into your account an additional number            by other financial institutions. Domestic wire transfer requests received prior to 2pm Central Time (CT) will
        account for the amount you think is in error.                                                              of days for the following reasons:                                                                               be transmitted that same business day. Domestic wire transfer requests received after 2pm CT will be
We will tell you the results within three business days after completing our investigation. If we decide               • We believe a check you deposit will not be paid.                                                           transmitted on the next business day. International wire transfer requests received prior to 10:30am CT
there was no error, we will send you a written explanation. You may ask for copies of the documents that               • You deposit checks totaling more than $5,000 on any one day.                                               will be transmitted that same business day. International wire transfer requests received after 10:30am CT
we used in our investigation. Any Teen Checking VISA Debit Card error resolution will require a signature              • You redeposit a check that has been returned unpaid.                                                       will be transmitted on the next business day. A Bank Identifier Code (BIC), also known as a SWIFT code,
from a parent or guardian.                                                                                             • You have overdrawn your account repeatedly in the last six months (see section 5 on page 6).               is required for all international wire transfers. In some instances, an International Bank Account Number
                                                                                                                       • There is an emergency, such as failure of computer or communications equipment.                            (IBAN) may be required in addition to the BIC or SWIFT code. The recipient(s) of the wire transfer must be
12. TERMINATION OF EFT SERVICES.
                                                                                                                   We will notify you if we delay your ability to withdraw funds for any of these reasons, and we will tell         identified and physical addresses provided for both the recipient(s) and the recipient’s financial institution.
You may terminate this Agreement or any EFT service under this Agreement at any time by notifying us in
                                                                                                                   you when the funds will be available for withdrawal. Deposits from $2,500.01 to $5,000 will generally be         Alliant and the receiving financial institution may process the wire transfer request based only on the
writing and stopping your use of your Card and any access code. You must return all Cards to Alliant. You
                                                                                                                   available for withdrawal no later than the second business day after the day of your deposit. Deposits over      account number(s) and other information listed. Alliant is not responsible for incorrect recipient informa-
also agree to notify any participating merchants that their authority to make bill payment transfers has
                                                                                                                   $5,000 will generally be available for withdrawal no later than the seventh business day after the day of        tion conveyed and/or listed on the wire transfer request. You agree to hold Alliant harmless if the recipient
been revoked. We may also terminate this Agreement at any time by notifying you orally or in writing.
                                                                                                                   your deposit.                                                                                                    information you convey to us is incorrect or incomplete. Wire transfer requests are subject to Alliant’s Funds
If we terminate this Agreement, we may notify any participating merchants making preauthorized debits
                                                                                                                   4. SPECIAL RULES FOR NEW ACCOUNTS.                                                                               Availability Policy and if applicable, we reserve the right to verify funds before wiring them. Your rights
or credits to any of your accounts that this Agreement has been terminated and that we will not accept
                                                                                                                   If you are a new member, the following special rules will apply during the first 30 days your account is open:   and obligations regarding wire transfers may be covered by Regulation J of the U.S. Federal Reserve
any further preauthorized transaction instructions. We may also program our computer system not to ac-
                                                                                                                        • In most instances, funds from deposits of government checks and low risk items payable to the             Board and/or Article 4A of the Uniform Commercial Code. If security procedures are not successful, the
cept your Card or access code for any EFT service. Whether you or Alliant terminates this Agreement, the
                                                                                                                           member(s) on the account will be available for withdrawal on the day we receive the deposit.             wire transfer request may be cancelled by Alliant. If this is the case, you will be notified by phone and/or
termination shall not affect your obligations under this Agreement for any EFTs made prior to termination.
                                                                                                                        • Funds from the deposit of personal and certain business checks will be available for withdrawal           U.S. mail within two business days. When sending wire transfers to a foreign country, Alliant will send the
                                                                                                                                                                                                                                    funds in U.S. dollars. They may be converted into the appropriate foreign currency by the financial institution
                           FUNDS AVAILABILITY POLICY                                                                       on the ninth business day after the day of deposit.
                                                                                                                        • Alliant does not accept third party checks for deposit into new accounts.                                 that transmits Alliant's wire transfers or the recipient's financial institution. If a wire transfer is not
This disclosure describes your ability to withdraw funds at Alliant Credit Union (Alliant). It only applies to
                                                                                                                        • Your ability to utilize certain features of our online banking, mobile banking, automated phone           received by the recipient and its whereabouts need to be traced, you may be charged an account research
the availability of funds in transaction accounts. Alliant reserves the right to delay the availability of funds
                                                                                                                          banking, etc., may be limited.                                                                            fee (as listed in the Fee Schedule) if it was not Alliant's error. It is your responsibility to monitor your account
deposited to accounts that are not transaction accounts for periods longer than those disclosed in this
                                                                                                                                                                                                                                    and statements for any errors or discrepancies regarding wire transfers. If you discover an error or
policy. Please ask us if you have a question about which accounts are affected by this policy.                     5. SPECIAL RULES FOR ABUSED ACCOUNTS.                                                                            discrepancy, you must contact Alliant Credit Union within 60 days of receiving your account statement
1. GENERAL POLICY.                                                                                                 If you are a member whose account has had frequent overdrafts in the last six months, have deposited             to initiate an investigation.
Our policy is to make funds from your deposits available to you on the same business day that we receive           checks that were returned unpaid, if your account would have overdrafted had certain checks written
your deposit. Once deposits are available, you can withdraw the funds and we will use the funds to pay             on the account been paid, or if your account has suffered abusive, fraudulent, or suspicious activity, the
checks that you have written. For determining the availability of your deposits, every day is a business day       following special rules will apply:


                                                                                                                                                                                                                                                                                                                           (Continued on next page)
                                                                 Case:
                                                                  Case:1:19-cv-05965
                                                                         1:19-cv-05965
                                                                                     Document
                                                                                       Document
                                                                                              #:#:
                                                                                                73-3
                                                                                                   1-4Filed:
                                                                                                      Filed:09/24/20
                                                                                                             09/05/19Page
                                                                                                                     Page88of
                                                                                                                            of88PageID
                                                                                                                                PageID#:1404
                                                                                                                                       #:56
Alliant Credit Union Account Agreement and Disclosures – Page 7                                                                                                                                                                                                                                                   November 2013
                                                                                                                  3. DIVIDEND COMPOUNDING AND CREDITING.                                                                           calendar month, additional transactions as listed above will not be able to be completed and may be
                                                                                                                  The compounding and crediting frequency of dividends and dividend period applicable to each account              returned unpaid. For Checking accounts, no transaction limitations apply; however, Overdraft Protection
                      TRUTH-IN-SAVINGS DISCLOSURE                                                                 are stated above. The Dividend Period is the period of time at the end of which an account earns dividend        transfers may be returned if you have reached your monthly limit. (See Section 8 Overdrafts on page 2
The rates and terms applicable to your account at Alliant are provided in this Truth-In-Savings Disclosure.       credit. The Dividend Period begins on the first calendar day of the period and ends on the last calendar         for more information.)
Alliant may offer other rates for these accounts from time to time. Except as specifically described, the         day of the period.                                                                                               7. FEE INFORMATION.
following disclosures apply to all of the accounts. All accounts described in this Truth-In-Savings Disclosure
                                                                                                                  4. ACCRUAL OF DIVIDENDS.                                                                                         Certain fees MAY be assessed against your accounts. Refer to the Fee Schedule for the amount of any fee
are share accounts. The Truth-in-Savings Act allows for the change in terms of share accounts as long as
                                                                                                                  For all accounts, dividends will begin to accrue on deposits on the business day you make the deposit            that may be imposed in connection with your account.
30 day advance notice is given.
                                                                                                                  to your account.
1. RATE INFORMATION.
                                                                                                                  5. BALANCE INFORMATION.                                                                                                                                 PRIVACY POLICY
The Annual Percentage Yield is a percentage rate that reflects the total amount of dividends to be paid                                                                                                                            Alliant, your member-owned financial institution, is committed to providing a safe place to save and borrow
                                                                                                                  To open any account you must deposit or already have on deposit at least the par value of one full share
on an account based on the dividend rate and frequency of compounding for an annual period. For Savings,                                                                                                                           money at very competitive rates. Alliant is equally committed to protecting members’ privacy and you can
                                                                                                                  in any account. The par value of one share is $5. Some accounts may have additional minimum opening
Supplemental Savings, Trusts, Health Savings account, UTMA Custodial Savings account, Checking accounts,                                                                                                                           be confident that financial privacy is a priority of Alliant. Alliant gives all members this Privacy Notice to
                                                                                                                  deposit requirements. The minimum balance requirements applicable to each account are stated in the
Mortgage Share accounts, Traditional IRA, Roth IRA and Coverdell Education Savings accounts, the Dividend                                                                                                                          explain how Alliant collects, uses and safeguards its members’ personal financial information.
                                                                                                                  Truth-In-Savings Disclosure Chart. For all accounts, there is a minimum Average Daily Balance required to
Rate and Annual Percentage Yield may change monthly as determined by Alliant’s Board of Directors. For                                                                                                                             Member Information Collected. Alliant collects nonpublic personal member information from the
                                                                                                                  earn the Annual Percentage Yield disclosed for the dividend period. If the minimum average daily balance
Certificate accounts (share and IRA), the Dividend Rate and Annual Percentage Yield may change daily as                                                                                                                            following sources:
                                                                                                                  is not met, you will not earn the Annual Percentage Yield. For accounts using the Average Daily Balance
determined by Alliant’s Board of Directors. The Dividend Rates and Annual Percentage Yields are the rates                                                                                                                               • Membership and loan applications and other member initiated applications and forms;
                                                                                                                  method, dividends are calculated by applying a periodic rate to the Average Daily Balance in the account
and yield as of the last dividend declaration date. Current rates are published in our newsletters, on our                                                                                                                              • Member account transactions with Alliant or other financial institutions; and
                                                                                                                  for the dividend period. The Average Daily Balance is calculated by adding the balance in the account for
web site, www.alliantcreditunion.org, and at Alliant Branch locations.                                                                                                                                                                  • Consumer and credit reporting agencies.
                                                                                                                  each day of the period and dividing that figure by the number of days in the period.
2. NATURE OF DIVIDENDS.                                                                                                                                                                                                            Member Information Disclosed. Alliant may disclose all of the information collected, as described
                                                                                                                  6. ACCOUNT TRANSACTION LIMITATIONS.                                                                              above, to companies that perform marketing services on behalf of Alliant or to other financial institutions
Dividends are paid from current income and available earnings after required transfers to reserves at the
                                                                                                                  For all types of savings accounts, excluding HSAs, that are eligible for preauthorized, automatic, telephonic,   with whom Alliant has joint marketing agreements. At no time does Alliant sell or share information with
end of the dividend period.
                                                                                                                  electronic or audio response transfers, you may make up to six such transfers to an account at another           companies not included in providing services directly or assisting us in providing services to our members.
                                                                                                                  financial institution or to a third party during any calendar month. If you reach these limitations within a     To protect our members’ privacy, Alliant only conducts business with organizations that agree to maintain
                                                                                                                                                                                                                                   strong confidentiality protections and limits the use of information Alliant provides. Alliant may also
 TRUTH-IN-SAVINGS DISCLOSURE CHART                                                                                                                                                                                                 disclose nonpublic personal information about its members under other circumstances as permitted or
                                                                                                                                                                                                                                    required by law. These disclosures typically include:
 ACCOUNT TYPE                                                      DIVIDENDS                                                  BALANCE REQUIREMENTS                                      ACCOUNT LIMITATIONS                             • Information to maintain or service a member’s account;
                                            Dividends           Dividends           Dividend        Minimum      Minimum Balance       Minimum Balance         Balance Method                    See Section 6 of                       • Conduct the operations of Alliant;
                                           Compounded           Credited             Period         Opening          to Avoid a           to Earn the                                      Truth-in-Savings Disclosure                  • Follow member instructions as authorized; or
                                                                                                    Deposit        Service Fee            Stated APY                                                                                    • Protect the security of Alliant financial records.
 Savings Account                             Monthly             Monthly            Monthly            $5.00             ––                  $100.00            Average Daily          Account transfer limitations apply.         If a member decides to terminate his/her membership or become an inactive member, Alliant will
                                                                                   (calendar)                                                                     Balance                                                          adhere to the privacy policies and practices as described in this notice.
 Supplemental Savings Account                Monthly             Monthly            Monthly            $0.00             ––                  $100.00            Average Daily          Account transfer limitations apply.         How Alliant Protects Its Members’ Information. Alliant restricts access to nonpublic personal
                                                                                   (calendar)                                                                     Balance                                                          information about its members to Alliant employees who have a specific business purpose in utilizing
                                                                                                                                                                                                                                   member data. Alliant employees are trained in the importance of confidentiality and member privacy by
 Regular Certificates (Share, IRA,           Monthly          Monthly and           Monthly         $1,000.00            ––                 $1,000.00           Average Daily          Account transfer limitations apply.
 ESA) 12 to 60 month*                                         at maturity          (calendar)                                                                     Balance                                                          maintaining physical, electronic, and procedural safeguards that comply with federal regulations and lead-
                                                                                                                                                                                                                                   ing industry practices to safeguard members’ nonpublic personal information.
 Jumbo Certificates (Share, IRA,             Monthly          Monthly and           Monthly         $25,000.00           ––                $25,000.00           Average Daily          Account transfer limitations apply.         What Members Can Do To Help Protect Their Privacy. While Alliant is committed to protecting the
 ESA) 12 to 60 month*                                         at maturity          (calendar)                                                                     Balance
                                                                                                                                                                                                                                   privacy of its members, you can help safeguard personal information by following these simple guidelines:
 Health Savings Account (HSA)*               Monthly             Monthly            Monthly           $0.00              ––                  $100.00            Average Daily                           ––                               • Upon receipt of your VISA® Debit Card and/or Convenience Card, verify the information on the front
                                                                                   (calendar)                                                                     Balance                                                                  and sign the back panel immediately.
 UTMA Custodial Savings Account              Monthly             Monthly            Monthly            $5.00             ––                  $100.00            Average Daily          Account transfer limitations apply.              • Report a lost or stolen card(s) immediately to Alliant at 800-328-1935. After business hours, please
                                                                                   (calendar)                                                                     Balance                                                                 call 866-861-5411.
                                                                                                                                                                                                                                        • Protect your card(s) at all times by carrying only the ones you intend to use. Store all other cards
 Free High Rate                              Monthly             Monthly            Monthly            $0.00             ––                   $0.00             Average Daily              Account restrictions apply.
 Checking Account                                                                  (calendar)                                                                     Balance                                                                 in a safe place.
                                                                                                                                                                                                                                        • Be aware of your surroundings when approaching an ATM. Make sure no one can oversee
 Free Basic Checking Account                    ––                  ––                 ––             $0.00              ––                    ––                     ––                                ––                                you enter your PIN by shielding the keypad with your hand or body.
                                                                                                                                                                                                                                        • Memorize your PIN and keep it confidential. Do not write it on the card or keep it in your wallet.
 Mortgage Share Account                      Monthly             Monthly            Monthly           $0.00              ––                  $100.00            Average Daily          Account transfer limitations apply.
                                                                                   (calendar)                                                                     Balance                                                               • Make sure the merchant returns your card and check it to make sure it’s your card.
                                                                                                                                                                                                                                        • Keep your ATM transaction and check card receipts. Log them into your check register. Destroy the
 Traditional IRA                             Monthly             Monthly            Monthly            $0.00             ––                  $100.00            Average Daily          Account transfer limitations apply.                carbons if present.
                                                                                   (calendar)                                                                     Balance
                                                                                                                                                                                                                                        • Never give your card information over the phone unless you initiate the call.
 Roth IRA                                    Monthly             Monthly            Monthly            $0.00             ––                  $100.00            Average Daily          Account transfer limitations apply.              • Never pre-sign your checks.
                                                                                   (calendar)                                                                     Balance                                                               • Balance your checkbook each month and report any unauthorized transactions immediately.
 Coverdell Education                         Monthly             Monthly            Monthly            $0.00             ––                  $100.00            Average Daily          Account transfer limitations apply.              • Treat all of your financial information as confidential and proprietary.
 Savings Account (ESA)                                                             (calendar)                                                                     Balance                                                          If you have any questions concerning this policy, please visit an Alliant Branch or contact the 24/7 Member
                                                                                                                                                                                                                                   Contact Center at 800-328-1935.
* For additional information, please see the Agreement and Disclosures for this product at www.alliantcreditunion.org.




                                                                                   Alliant Credit Union is owned and operated by its members. Membership is a lifetime benefit and is available to the employees and
                                                                                   their family members of select employee groups, organizations and residents and workers in select communities.
              PO Box 66945, 11545 W. Touhy Avenue
              Chicago, IL 60666-0945                                               Alliant Credit Union is chartered in the state of Illinois and is supervised by the Illinois Department of Financial and Professional                                    ©2013 Alliant Credit Union. All Rights Reserved.
              www.alliantcreditunion.org                                           Regulation. This credit union is federally insured by the National Credit Union Administration.                                                                          © CUNA Mutual Group, 1993, 2002                                     P105.5-R11/13
